FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 08/27/2021 in which claims 5-6 and 15 were canceled; claims 24-28 were withdrawn; and claims 1, 3, 7-8, 10, 12-14, and 16 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-4, 7-14 and 16-23 are under examination.

Withdrawn Objection
	The objection to claims 3, 10 and 14 for reciting improper Markush language, is withdrawn, in view of Applicant’s amendments to said claims.



Modified Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaka et al (1 December 2016; US 2016/0346274 A1; previously cited) in view of Lovgren et al (22 November 1988; US 4,786,505; previously cited) and Pettersson et al (17 January 2013; US 2013/0017263 A1).
Regarding claims 1 and 22, Vaka teaches abuse-deterrent drug formulations and dosage form with built-in overdose protection comprising a drug susceptible to abuse, a cationic pH dependent polymer such as a cationic copolymer based on dimethylaminoethyl methacrylate, butyl methacrylate, and methyl methacrylate (EUDRAGIT® EPO), a first buffering agent (multi-particulates B and/or multiparticulates C), and a second buffering component (multi-particulates D) (Abstract; [0008]-[0012], [0033]-[0042], [0051]-[0076] and [0174]-[0181]; Examples 1-2; Tables 5-6 and 14). Vaka teaches the second buffering that is optionally coated with an enteric coating ([0181]; Table 14).
While Vaka teaches that the second buffering component is optionally coated with an enteric coating, it would have been obvious to one of ordinary skill in the art to include an enteric coating on the second buffering component, and produce the claimed invention. One of ordinary skill in the in art would have been motivated to do so because Lovgren provided the guidance to do so by teaching that the enteric coated buffering component to comprise a core containing the buffering agent, one or more subcoating layers (separating layers) around the core containing hydroxypropyl methylcellulose phthalate (a sustained-release ingredient), and a shell surround the subcoating comprising a Eudragit® enteric polymer (Lovgren: Abstract; columns 3-5; Examples 1-10). Lovgren further established that it is well-understood in the prior art the purpose of 
It would also have been obvious to one of ordinary skill in the art to modify the enteric coating of Vaka in view of Lovgren such that the core containing the buffering agent is coated with two subcoating layers or separating layers in which the inner subcoating layer which surrounds the core to contain hydroxypropyl methylcellulose phthalate (a sustained-release ingredient), and the outer subcoating layer which is between the inner subcoating layer and the enteric coating to contain a H2 receptor antagonist, and produce the claimed invention. One of ordinary of ordinary skill in the art would have been motivated to do so because Pettersson provided the guidance for such modification by teaching that the enterically coated core containing the buffering agent with two subcoating layers or separating layers as guided by Lovgren can further be modified by including a H2 receptor antagonist in the outer subcoating layer (separating layer which is between the inner subcoating layer and the enteric coating, and such inclusion of H2 receptor antagonist in the outer subcoating layer between the inner subcoating layer and the enteric coating provided a resultant enteric coated buffering core or delayed release buffering core which provide good stability of the core component(s) during long-term storage of the formulation and maintaining gastric pH above 4 for extended period of time (Pettersson: Abstract; [0011], [0012], [0035], [0039], 
Thus, an ordinary artisan interested in maximizing the stability of the second buffering component in the dosage form during long-term storage, as well as, providing a resultant dosage form which maintains gastric pH above 4 for extended period of time, would have looked to coating the second buffering core material with two subcoating layers or separating layers in which the inner subcoating layer which surrounds the core to contain hydroxypropyl methylcellulose phthalate (a sustained-release ingredient), and the outer subcoating layer containing a H2 receptor antagonist (which the outer subcoating layer is between the inner subcoating layer and the enteric coating) so as the enteric coated buffer core would serves its function of maintaining elevated gastric pH, thereby prolonging the suppression of drug dissolution through the cationic pH-dependent polymer. Per Vaka the increase in pH due to the buffering agent will prevent the cationic pH-dependent polymer from releasing the drug, thereby allowing the drug to slowly diffuse from the polymer over an extended period of time and diminishing or eliminating the euphoric effect associated with overdoses (Vaka: [0033], [0040], [0057], [0061]-[0062]). 
One of ordinary skill in the art would have reasonable expectation of modifying the formulation of the dosage form of Vaka such that the second buffering core material is coated with two subcoating layers or separating layers in which the inner subcoating layer which surrounds the core to contain hydroxypropyl methylcellulose phthalate (a sustained-release ingredient), and the outer subcoating layer containing  a H2 receptor antagonist (which the outer subcoating layer is between the inner subcoating layer and 
Regarding claims 2 and 3, Vaka teaches the cationic pH-dependent polymer is a cationic polymer based on dimethylaminoethyl methacrylate, butyl methacrylate, and methyl methacrylate (EUDRAGIT® EPO) ([0039]-[0040]; Examples 1 and 2; Tables 5 and 14).
Regarding claim 4, Vaka teaches the buffering agent is selected from calcium carbonate, sodium bicarbonate, magnesium oxide, trisodium phosphate or mixtures thereof (Examples 1 and 2; Tables 5 and 14).
Regarding claims 7-11, Lovgren teaches and provide guidance for the enteric coated buffering component to comprise a core containing the buffering agent, a subcoating around the core containing hydroxypropyl methylcellulose phthalate (a sustained-release ingredient), and a shell surround the subcoating comprising a Eudragit® enteric polymer (Lovgren: Abstract; columns 3-5; Examples 1-10). Lovgren teaches the subcoating can contain a second buffering agent such as calcium 
Regarding claim 12, Vaka and Lovgren teach the buffering agent is selected from calcium carbonate, sodium bicarbonate, magnesium oxide, trisodium phosphate or mixtures thereof (Vaka: [0063], Examples 1 and 2, Tables 5 and 14, and claim 20: Lovgren: columns 3-4; claims 1-6).
Regarding claim 13, Vaka and Lovgren teach the buffering agent is selected from calcium carbonate, sodium bicarbonate, magnesium oxide, trisodium phosphate or mixtures thereof (Vaka: [0063], Examples 1 and 2, Tables 5 and 14, and claim 20: Lovgren: columns 3-4; claims 1-6). Vaka and Lovgren teaches the first and second buffering agent can be the same (Vaka: claim 18; Lovgren: column 4, lines 4-45; Examples 1-10).
Regarding claim 14, Vaka and Lovgren teaches the enteric coating agent can be hydroxypropyl methylcellulose phthalate (Vaka: [00165] and [0181]; Lovgren: column 4, lines 60-end, and Examples 7-8).
Regarding claims 16-17, Vaka teaches the composition further contains an acid suppressing agent such as H2-antagonist ([0071]-[0072]; claims 32-35). Vaka teaches the acid suppressing agent is present in the composition can be optimize an amount that when the formulation is taken in the prescribed amount, it does not suppress gastric acid secretion or increase the pH of the gastric fluid but does raise the pH of the gastric 
 Regarding claims 18-21, Vaka teaches in addition to the drug susceptible to abuse, the composition further contains another drug such as an antidepressant, an opioid or a fatty acid ([0036]-[0037]; claims 31-37). Vaka teaches the composition can further contain polysaccharide ([0059]; claim 17). The polysaccharide, antidepressant, opioid or fatty acid being structurally the same as the polysaccharide, antidepressant, opioid and fatty acid as recited in claims 19 and 20, respectively, and thus, would implicitly function as an ingredient for increasing gastric time. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaka et al (1 December 2016; US 2016/0346274 A1; previously cited) in view of Lovgren et al (22 November 1988; US 4,786,505; previously cited) and Pettersson et al (17 January 2013; US 2013/0017263 A1), as applied to claims 1 and 22 above, and further in view of Dharmadhikari et al (1 October 2015; US 2015/0272902 A1; previously cited).
The composition and dosage form of claims 1 and 22 are discussed above, said discussion are incorporated herein in its entirety.
However, Vaka, Lovgren and Pettersson do not teach the dosage form is a food bar or a beverage of claim 23.
Regarding claim 23, Dharmadhikari teaches an abuse deterrent oral dosage for preventing intentional abuse for addiction or suicidal attempt or unintentional/accidental overdosing, whereby the abuse deterrent oral dosage is incorporated in a beverage ([0026]-[0102], [0106], [0110], [0168] and [0169]).
It would have been obvious to one of ordinary skill in the art to formulate the abuse deterrent oral dosage of Vaka in a dosage form such as a beverage per guidance from Dharmadhikari, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because per Dharmadhikari, the abuse deterrent dosage form is resistant to alcohol and thus, the dosage form does not increase the release rate when concomitantly administered with alcohol or alcohol beverages or beverages that are acidic (Dharmadhikari: [0106], [0110], [0168] and [0169]). Thus, an ordinary artisan provided the guidance for the prior art would looked formulating the dosage form of Vaka into a beverage as such dosage form does not increase the release rate of the product when administered, as well as, such dosage form would improve the adminstration for those having difficulty in swallowing, which is also the objectives of Vaka ([0006]).
prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. 
Applicant argues Vaka does not teach or suggest the layered delayed component and thus, alleged that an ordinary artisan would not have arrive at the second buffering agent coated with an enteric coating let alone a second buffering agent coated with the specific layers as claimed. Applicant further alleged that a skilled artisan would not have been motivated to select an “optional” acid suppressing agent of Vaka among all of the optional ingredients therein and even if a skilled artisan were to arrive at a composition comprising an acid suppressing agent, neither Vaka nor Lovgren provided any teaching or motivation to include the acid suppressing agent as a subcoat of the delayed released buffer. (Remarks, pages 7-8).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Lovgren established that a core containing the buffering agent can be coated with one or more subcoating layers (separating layers), wherein one or more of the subcoating layers contain hydroxypropyl methylcellulose phthalate (a sustained-release ingredient), and wherein the subcoated core can be further be coated with an enteric coating or a shell containing a Eudragit® enteric polymer (Lovgren: Abstract; columns 3-5; Examples 1-10). As to the acid suppressing agent, it is noted that Pettersson provided the guidance for such modification by teaching that the enterically coated core containing the buffering agent with two subcoating layers or separating layers as guided 
Thus, as discussed above in the pending 103 rejection, an ordinary artisan interested in maximizing the stability of the second buffering component in the dosage form during long-term storage, as well as, providing a resultant dosage form which maintains gastric pH above 4 for extended period of time would have looked to coating the second buffering core material with two subcoating layers or separating layers in which the inner subcoating layer which surrounds the core to contain hydroxypropyl methylcellulose phthalate (a sustained-release ingredient), and the outer subcoating layer containing  a H2 receptor antagonist (which the outer subcoating layer is between the inner subcoating layer and the enteric coating) so as the enteric coated buffer core would serves its function of maintaining elevated gastric pH, thereby prolonging the suppression of drug dissolution through the cationic pH-dependent polymer. Per Vaka the increase in pH due to the buffering agent will prevent the cationic pH-dependent polymer from releasing the drug, thereby allowing the drug to slowly diffuse from the 
It is further noted that, contrary to Applicant’s allegation, Vaka at paragraphs [0071]-[0074] does not teach the acid suppressing agent as an optional ingredient but rather suggested acid suppressing agent as a further ingredient in the compositions. Thus, said [0071]-[0074] of Vaka provides the direct teaching and motivation to use include an acid suppressing agent such as H2-blocker for raising the pH of the gastric fluid when multiple dosage units are taken and such transient raising in pH of the gastric fluid suppresses the dissolution rate of the cationic pH-dependent polymer present in the multi-particulate A, which in turns suppresses the API release.
As such, the Examiner maintains the position that an ordinary artisan would have reasonable expectation of modifying the formulation of the dosage form of Vaka such that the second buffering core material is coated with two subcoating layers or separating layers in which the inner subcoating layer which surrounds the core to contain hydroxypropyl methylcellulose phthalate (a sustained-release ingredient), and the outer subcoating layer containing  a H2 receptor antagonist (which the outer subcoating layer is between the inner subcoating layer and the enteric coating) because enteric coating of the second buffering core material with the addition of an acid suppressing agent such as a H2-blocker to the formulation are modifications that are permissible as an alternative embodiments of Vaka ([0071]-[0074]) so as to achieve the desired rapid and maintained rise in gastric fluid pH to above 4 over a prolong-period of time per Pettersson ([0054]-[0069]), thereby suppressing the dissolution rate of the cationic-pH dependent polymer, which in turn suppresses or delays release of the drug 

Applicant argues that the claimed delayed release buffering component achieve unexpected result as demonstrated in Example 1 of the specification. Applicant alleged that the results from Example 1 demonstrated that “above a certain threshold of buffer level, a further increase in buffer level alone does not change the Tmax and Cmax of the drug susceptible to abuse. An in-vitro multi-tablet acid challenge analysis demonstrated an incremental decrease in drug release with increasing tablet number (i.e., increasing buffer level). However, the in-vivo reduction in Cmax with eight LTX-04P tablets was approximately the same as with three tablets, despite introducing 2.7 times more buffering capacity to the gastric environment, suggesting, without being bound by theory, that the excess buffer (the amount ingested that is not readily used to neutralize acid and remains available for further acid neutralization) is flushed from the stomach and is not available as additional acid is produced.” Applicant asserted that these unexpected results showed that “the claimed formulations are design to provide a formulation with a delayed release buffer that stays in the stomach to be released as the stomach re-acidifies.” (Remarks, page 8, last paragraph to page 9).

In response, the Examiner disagrees. Applicant’s unexpected results as described in Example 1 of the specification is considered, but found insufficient to obviate the pending 103 rejection. It is first noted that Example 1 while disclosing LTX-04S and LTX-04P were microparticle formulations with different amounts of buffer and said LTX-04S and LTX-04P were used for showing the alleged unexpected of a delayed release buffer, the Example 1 has not explained the components of these formulations of “LTX-04S” and “LTX-04P”. Thus ambiguity arises on what particular formulations were used to achieve said alleged unexpected results, as “microparticle formulation” as described in the Example has no pertinence to the claimed abuse deterrent pharmaceutical composition because the claimed invention is not drawn to “microparticle formulation.” As such, no conclusion can be made with respect to the 
Furthermore, Applicant alleged unexpected results as described in Example 1 of the specification is also not persuasive to obviate the pending 103 rejection because as discussed above, Pettersson establishes that the used a subcoating containing H2 receptor antagonist provided a resultant enteric coated buffering core or delayed release buffering core which maintains gastric pH above 4 for extended period of time, and Vaka also recognized the used of H2 receptor antagonist (H2 blocker) raises the pH of the gastric fluid when multiple dosage units are taken and such transient raise in pH of the gastric fluid suppresses the dissolution rate of the cationic pH-dependent polymer present in the multi-particulate A, which in turns suppresses the API release. Thus, the cited prior arts provided a reasonable expectation that enteric coating of the second buffering core material with the addition of an acid suppressing agent such as a H2-blocker to the formulation would have reasonably achieve the desired rapid and maintained rise in gastric fluid pH to above 4 over a prolong-period of time per Pettersson ([0054]-[0069]), thereby suppressing the dissolution rate of the cationic-pH dependent polymer, which in turn suppresses or delays release of the drug susceptible to abuse, and providing the ultimate goal abuse deterrence and protection against overdose and tampering of the drug susceptible to abuse per Vaka ([0008] and [0023]). As such, Applicant’s alleged unexpected results from Example 1 with respected to delayed release buffer is truly not unexpected.



In response, the Examiner disagrees. Applicant’s unexpected results as described in Example 2 of the specification is considered, but found insufficient to obviate the pending 103 rejection. It is first noted that claim 1 has no pertinence to the glucose that is used in the experimental data of Example 2, as claim 1 does not contain glucose. Furthermore, contrary to Applicant’s allegation, dependent claims 18-21 are not drawn to glucose but rather generically ingredients for increasing gastric emptying with a generic recitation of “monosaccharide” as one species among a large list of generic species of ingredient for increasing gastric emptying. Thus, claim 1 is not commensurate in scope with the composition Applicant’s used for showing the unexpected results. It is further noted that an antidepressant, an opioid, a fatty acid or polysaccharide as taught by Vaka ([0036]-[0037], [0059]; claims 17 and 31-37) remains to meet the generically claimed ingredient(s) for increasing gastric emptying as recited respectively of dependent claims 18-21 and would implicitly function as an ingredient for increasing gastric time. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-14 and 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9101636 in view of Vaka et al (US 2016/0346274 A1), Lovgren et al (US 4,786,505) and Pettersson et al (US 2013/0017263 A1), and the 35 USC 103(a) rejection, which discussion is hereby incorporated by references, as well as, provides the basis for the obviousness type double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘636 significantly overlap with the subject matter of the instant claims i.e., an abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, an acid soluble ingredient such as a cationic copolymer of dimethylaminoethyl methacrylate, butyl methacrylate and methyl methacrylate, and a buffering ingredient. 
The difference between the Patent ‘636 and the claims of the instant application is that the claims in the instant application further contains a delayed release buffering component containing a core comprising a second buffering ingredient, a core coating comprising a sustained-release ingredient a shell comprising an enteric ingredient, and a subcoating between the core coating and the shell, wherein the subcoat comprises an ingredient for decreasing gastric acid production. However, it would have been obvious to include the delayed release buffering component as claimed in the instant application to the composition of Patent ‘636 in view of the guidance from Vaka, Lovgren and Pettersson, as discussed above in the 35 USC 103(a) rejection, said guidance being incorporated herein in its entirety.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 9101636 in view of Vaka, Lovgren and Pettersson.

Claims 1-4, 7-14 and 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9662393 in view of Vaka et al (US 2016/0346274 A1), Lovgren et al (US 4,786,505) and Pettersson et al (US 2013/0017263 A1), and the 35 USC 103(a) rejection, which discussion is hereby incorporated by references, as well as, provides the basis for the obviousness type double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘393 significantly overlap with the subject matter of the instant claims i.e., an abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, an acid soluble ingredient such as a cationic copolymer of dimethylaminoethyl methacrylate, butyl methacrylate and methyl methacrylate, and a buffering ingredient comprising one or more of calcium carbonate, sodium bicarbonate, magnesium oxide, tribasic sodium phosphate, and combinations thereof . 
The difference between the Patent ‘393 and the claims of the instant application is that the claims in the instant application further contains a delayed release buffering component containing a core comprising a second buffering ingredient, a core coating comprising a sustained-release ingredient a shell comprising an enteric ingredient, and a subcoating between the core coating and the shell, wherein the subcoat comprises an ingredient for decreasing gastric acid production. However, it would have been obvious to include the delayed release buffering component as claimed in the instant application to the composition of Patent ‘393 in view of the guidance from Vaka, Lovgren and 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 9662393 in view of Vaka, Lovgren and Pettersson.

Claims 1-4, 7-14 and 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10441657 in view of Vaka et al (US 2016/0346274 A1), Lovgren et al (US 4,786,505) and Pettersson et al (US 2013/0017263 A1), and the 35 USC 103(a) rejection, which discussion is hereby incorporated by references, as well as, provides the basis for the obviousness type double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘657 significantly overlap with the subject matter of the instant claims i.e., an abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, an acid soluble ingredient such as a cationic copolymer containing methyl methacrylate, and a buffering ingredient. 
The difference between the Patent ‘657 and the claims of the instant application is that the claims in the instant application further contains a delayed release buffering component containing a core comprising a second buffering ingredient, a core coating comprising a sustained-release ingredient a shell comprising an enteric ingredient, and a subcoating between the core coating and the shell, wherein the subcoat comprises an ingredient for decreasing gastric acid production, and that the patent ‘657 further 
It would also have been obvious to include magnesium hydroxide to the composition of the instant claims in view of the guidance form Vaka, which teaches a combination of buffering agents can be used that include magnesium hydroxide as one of the suitable buffering agents ([0063]; Table 13; claim 20).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10441657 in view of Vaka, Lovgren and Pettersson.

Claims 1-4, 7-14 and 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10688184 in view of Vaka et al (US 2016/0346274 A1), Lovgren et al (US 4,786,505) and Pettersson et al (US 2013/0017263 A1), and the 35 USC 103(a) rejection, which discussion is hereby incorporated by references, as well as, provides the basis for the obviousness type double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘184 significantly overlap with the subject matter of the instant claims i.e., an abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, a cationic copolymer of dimethylaminoethyl 
The difference between the Patent ‘184 and the claims of the instant application is that the claims in the instant application further contains a delayed release buffering component containing a core comprising a second buffering ingredient, a core coating comprising a sustained-release ingredient a shell comprising an enteric ingredient, and a subcoating between the core coating and the shell, wherein the subcoat comprises an ingredient for decreasing gastric acid production, and that the patent ‘184 further contains magnesium hydroxide. However, it would have been obvious to include the delayed release buffering component as claimed in the instant application to the composition of Patent ‘184 in view of the guidance from Vaka, Lovgren and Pettersson, as discussed above in the 35 USC 103(a) rejection, said guidance being incorporated herein in its entirety.
It would also have been obvious to include magnesium hydroxide to the composition of the instant claims in view of the guidance form Vaka, which teaches a combination of buffering agents can be used that include magnesium hydroxide as one of the suitable buffering agents ([0063]; Table 13; claim 20).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10688184 in view of Vaka, Lovgren and Pettersson.

Claims 1-4, 7-14 and 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11083794 in view of Vaka et al (US 2016/0346274 A1), Lovgren et al (US 4,786,505) and Pettersson et al (US 2013/0017263 A1), and the 35 USC 103(a) rejection, which discussion is hereby incorporated by references, as well as, provides the basis for the obviousness type double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘794 significantly overlap with the subject matter of the instant claims i.e., an abuse deterrent pharmaceutical composition comprising a drug susceptible to abuse, an acid soluble ingredient such as a cationic copolymer containing methyl methacrylate, and mixtures of buffering/pH-modifying agents. 
The difference between the Patent ‘794 and the claims of the instant application is that the claims in the instant application further contains a delayed release buffering component containing a core comprising a second buffering ingredient, a core coating comprising a sustained-release ingredient a shell comprising an enteric ingredient, and a subcoating between the core coating and the shell, wherein the subcoat comprises an ingredient for decreasing gastric acid production. However, it would have been obvious to include the delayed release buffering component as claimed in the instant application to the composition of Patent ‘794 in view of the guidance from Vaka, Lovgren and Pettersson, as discussed above in the 35 USC 103(a) rejection, said guidance being incorporated herein in its entirety.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 11086794 in view of Vaka, Lovgren and Pettersson.
Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive.
Applicant argues that “[n]one of the granted claims of the '636 patent, the '393 patent, the '657 patent, the '184 patent, or the '794 patent teach a delayed release buffering component of the instant claims as amended. Furthermore, as discussed above, Vaka does not provide a skilled artisan with any teaching, suggestion, or motivation to modify the granted claims of any of the above patents to arrive at a delayed release buffering component comprising the specific layers of the instant claims.” (Remarks, pages 10-11).

In response, the Examiner disagrees. As discussed above in the pending double patenting rejections, it would have been obvious to include the delayed release buffering component as claimed in the instant application to the composition of Patent ‘636, ‘393, ‘657, ‘184 and ‘794 in view of the guidance from Vaka, Lovgren and Pettersson, as discussed above in the 35 USC 103(a) rejection, said guidance being incorporated herein in its entirety.
As a result, all pending double patenting rejections as set forth in this office action are maintained, pending the filing of a terminal disclaimer.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613